Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 5, 9 – 11, 13, 15 – 17, 19, and 20 are pending.  Claims 6, 7,12, 14, 18 and 20 were previously withdrawn.  Claim 8 was previously cancelled.

Response to Arguments
Applicant's arguments filed 250June 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 9): Please note that the related application in Japan was issued as a patent (JP 64 77957 B2) with claims that are broader than the present claims.
Examiner acknowledges this point, but does not agree that this is relevant.  The instant claims stand rejected over Stefanopoulou in view of Arai, neither of which were cited in the Japanese examination.  Examiner notes that the cop ending European application, EP 18835384 (EP 3657190 A4), is also being examined, and has not been granted.
	Applicant argues (see page 12):  Therefore, Arai teaches the amount of change in battery capacity being determined based on the direction of the current flow, and not estimating an energy storage amount-voltage charge or discharge characteristic for reference in accordance with the energy storage amount-potential charge or discharge characteristic curve by the first estimation unit. Respectfully, the Examiner appears to make broad interpretation of the Arai by making improper conclusions of equivalency.
Examiner submits that as best understood by the Examiner, the “first characteristic” is either charge added to the battery, or the first derivative of charge added to the battery.  This is in claim 1 as “the first characteristic that is an energy storage amount-potential charge characteristic”.  Arai discloses a hysteresis compensation calculator that uses a recorded history of charge and discharge cycles along with a detected current through the battery to determine an amount of capacity change due to the aging of the battery.  Therefore, Arai is using the amount of charge added to, or removed from, the battery as a “first characteristic”, consistent with the instant claim.  The instant claim is silent with regard to the “second estimation unit” requiring the use of a “energy storage amount-potential charge or discharge characteristic curve by the first estimation unit”.
	Applicant argues (see page 13): Determining linear extrapolation of the measured capacity versus voltage as the cell degrades to determine a slope is not the equivalent to a gradient to a gradient [Δ(dQ/dV)/ΔV] of V-dQ/dV,
Examiner submits that the instant claims are silent with regard to a gradient of a gradient, which would be a second derivative with respect to voltage, and is unable to determine why the applicant is arguing that the claims recite a second derivative.  Stefanopoulou illustrates in Fig. 7 the calculation of a gradient, in terms of the change in charge Q with respect to the change in voltage V, which is equivalent to the gradient as claimed.

	Applicant argues (see page 14): This is not V-dQ/dV per se but derivative of the charge or discharge capacity with respect to force includes the additional step of first processing data of measured force over the time period of charge or discharge by applying a post processing technique. Therefore, arguably it is not the same teaching or suggestion.
Examiner submits that the instant claims recite 
a storage unit that stores at least any of a plurality of the first characteristics, a plurality of the second characteristics, or a plurality of the V-dQ/dV curves of the single electrode in correspondence with a change in a feature value, which is changed by repeated charge-discharge, or stores as a function of the feature value
Stefanopoulou teaches a storage unit that stores a family of curves, with the units documented in Fig 6 as voltage on the X-axis, and change in charge with respect to change in voltage on the left Y-axis (dQ/dV [Ah/V]).  As best understood by the Examiner, this is a plurality of V-dQ/dV curves.  Applicant appears to be discussing the other Y-axis, which is indeed disclosed as change in charge with respect to change in force.
	Applicant argues (see page 15): Stefanopoulou is explicitly stating that derivatives, dV/dQ and dF/dQ are noisy and require further filtering. Moreover, the Stefanopoulou is teaching incremental capacity curves based on the force measurements of different battery types. Therefore, In the instant case, Stefanopoulou not only fails to teach or suggest the claimed feature, but further explicitly teaches away from the use thereof, and so should not be combined with the new reference of Arai. Therefore, Applicant submits that, even if combined, the alleged combination of
references would not teach or suggest each and every feature of the claimed invention. Therefore, Applicant respectfully requests the Examiner to withdraw this rejection.
Examiner submits that it is not clear what this argument has to do with what data is, or is not, stored in the storage unit, as this argument is indented under point 4, starting on page 13.  Stefanopoulou discloses a device that derives incremental capacity curves for lithium-ion batteries using measurements of the swelling of the battery, where the incremental capacity is measured in terms of charge (or discharge), or the first derivative of charge (or discharge) added to the battery.  Stefanopoulou teaches “Even though the voltage and force curves look relatively smooth, their derivatives, dV/dQ and dF/dQ are noisy and require filtering. A Savitsky-Golay (SG) filtering technique was used to process the data. This SG filtering method fits a low order polynomial to successive sets of data using the least squares method, and can improve the signal to noise ratio without affecting or distorting the signal ([0065])”.  Stefanopoulou clearly teaches the use of dV/dQ curves, even if they require filtering, and does not explicitly teach away from the use of voltage measurements, or the use of dV/dQ.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862